Citation Nr: 1017772	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-13 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from May 31, 2006?

2.  Entitlement to service connection for hypertension 
secondary to PTSD.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2007 and August 2009 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  For the period from May 31, 2006 to July 21, 2009, the 
Veteran's PTSD was manifested by severe symptoms causing 
occupational and social impairment with deficiencies in most 
areas.  

2.  For the period since July 22, 2009, the Veteran's PTSD 
has been manifested by total occupational impairment.  

3.  Resolving reasonable doubt in the Veteran's favor, 
currently diagnosed hypertension is related to service-
connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD, are 
met from May 31, 2006 to July 21, 2009; and the criteria for 
a 100 percent evaluation for PTSD are met from July 22, 2009.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2009).  

2.  Hypertension is aggravated by PTSD.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned for PTSD, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  The Veteran underwent VA examinations 
to assess the severity of his PTSD in January 2007 and July 
2009.  On review, these examinations contain relevant 
findings and are adequate for rating purposes.  In sum, there 
is no evidence of any VA error in notifying or assisting him 
that reasonably affects the fairness of this adjudication.  
38 C.F.R. § 3.159(c).

In light of the favorable decision to grant of entitlement to 
service connection for hypertension, any error in the timing 
or content of VCAA notice or assistance related to this issue 
is considered moot.

II.  Analysis

Increased evaluation for PTSD

In August 2007, the RO granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation 
effective May 31, 2006.  The Veteran disagreed with the 
assigned evaluation and perfected an appeal.  In November 
2009, the evaluation for PTSD was increased to 50 percent 
disabling, effective May 23, 2008.  

The Veteran contends that the assigned evaluations do not 
adequately reflect the severity of his disability.  In his 
August 2007 notice of disagreement, the Veteran argued that a 
70 or 100 percent evaluation was warranted.  In support, the 
Veteran cited the July 2006 report from his treating 
physician, which assigned a global assessment of functioning 
(GAF) scale score of 39.  He argued that this indicated major 
impairment in several areas.  
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated pursuant to the General Rating Formula for 
Mental Disorders.  A 30 percent evaluation is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411. 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The global assessment of functioning scale reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  A global assessment 
of functioning score of 41-50 indicates serious symptoms and 
serious impairment in social, occupational, or school 
functioning (e.g., no friends), while a global assessment of 
functioning score of 31 to 40 indicates major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV). The 
Board is cognizant that a global assessment of functioning 
score is not determinative by itself.

Records from the Vet Center show the Veteran was initially 
evaluated in May 2006.  At that time, he reported various 
stressors related to his service in Vietnam.  He reported 
that he experienced dreams, remained isolative, and checked 
doors and locks regularly.  He used to enjoy fishing, but had 
lost interest.  He reported avoiding news or talking about 
his wartime experiences.  He described his marriage as good.  
Group therapy was recommended.  

Private psychiatric records show the Veteran was evaluated in 
July 2006.  He reported numerous PTSD symptoms, including 
daily flashbacks and a history of depression.  He also 
reported thinking about suicide.  It was noted that family 
interactions were affected and that the Veteran did not like 
socializing.  Diagnoses included PTSD, chronic; and major 
depressive disorder, recurrent.  The global assessment of 
functioning score was reported as 39.  He was started on 
medication for anxiety and depression.  

The Veteran underwent a VA examination in January 2007.  He 
reported that he was taking Zoloft and Seroquel.  He 
described his marriage as good and that his family was 
understanding and supportive.  He noted that he has 
"acquaintances" but did not like to socialize.  He no 
longer went fishing and did not read due to poor 
concentration.  On mental status examination his affect was 
constricted and mood was anxious and depressed.  His thought 
process was unremarkable, but thought content was significant 
for preoccupation with one or two topics.  The Veteran 
reported interrupted sleep and some obsessive behavior, such 
as checking doors and the coffee pot.  He also reported panic 
attacks where he wakes up scared, shaking, and sweating.  
Suicidal thoughts were present, but the Veteran denied plans 
or intention.  It was noted that the Veteran currently had 
seasonal employment.  Diagnosis was chronic PTSD.  The global 
assessment of functioning score was reported as 45.  The 
examiner commented that there were severe symptoms that 
impacted on occupational functioning.  There was family 
conflict and the Veteran was socially isolated with severely 
limited recreation.  The examiner stated that the symptoms of 
PTSD had a direct impact on the Veteran's ability to 
function, but that there was no evidence of total 
occupational and social impairment due to PTSD.  The examiner 
further stated that PTSD symptoms resulted in deficiencies in 
family relations, work, and mood.  It was noted that the 
Veteran was often angry, anxious, and depressed.  

In a May 2007 statement, the Veteran reported that he was so 
depressed that he just laid in the bed and did not want to be 
around anyone.  He noted that he was unable to work.  

Information in the claims file indicates the Veteran last 
worked in November 2008.  Individual unemployability benefits 
were granted effective November 11, 2008.  

Records from Dr. H. J. dated through July 2009 show ongoing 
treatment for PTSD.  The Veteran reported continued sleep 
disturbances, anxiety, and depression.  A May 23, 2008 note 
indicated the Veteran was very concerned about upcoming heart 
surgery and was having increased symptoms.  The examiner 
indicated, however, that it might be a situational disorder 
and that the Veteran would be fine following upcoming heart 
surgery.  Subsequent notes document continued symptoms.  

The Veteran most recently underwent a VA examination on July 
22, 2009.  On mental status examination, he was alert, 
oriented, and cooperative.  There was some significant social 
phobia associated with PTSD.  The Veteran rated himself as 
moderately to severely anxious and depressed most of the 
time.  He reported severe insomnia, frequent crying spells, 
decreased energy, suicidal ideation without current plan, and 
panic attacks several times per week.  His insight and 
judgment appeared adequate.  He complained of difficulty with 
focusing, attention and concentration.  He continued to have 
trauma-related flashbacks and nightmares.  He reported a 
decreased interest in hobbies and social activities, being 
detached and estranged from others, and emotional numbing.  
The diagnosis was PTSD with associated panic attacks and 
depression.  The global assessment of functioning score was 
reported as 35.  Regarding the effects of PTSD on social and 
occupational functioning, the examiner stated:

The Veteran would be expected to show 
major impairment in occupational 
reliability and productivity and would 
be, at least as likely as not, 
unemployable, even if he were physically 
fit to work.  He is also showing major 
impairment in social adjustment.  His 
current level of functioning is dependent 
upon continuing psychotropic medication.  

In evaluating the claim, the Board observes that the RO 
assigned staged ratings.  See Fenderson.  Specifically, a 30 
percent evaluation from May 31, 2006; and a 50 percent 
evaluation from May 23, 2008.  

On review, the Veteran has various symptoms due to PTSD and 
these appear to overlap various rating criteria.  For 
example, he clearly has difficulty establishing and 
maintaining effective relationships, but the evidence does 
not necessarily show an inability to so establish and 
maintain relationships.  That is, although some family 
conflict is noted, the Veteran describes his marriage as good 
and his family supportive.  Notwithstanding, there is 
evidence of social isolation and the Veteran's spouse 
reported that he stays by himself and has a hard time dealing 
with people.  She also noted that he no longer cares about 
his appearance.  

Additionally, the Veteran has disturbances of motivation and 
mood, such as depression and anxiety.  The evidence also 
shows suicidal thoughts, some obsessive behavior, sleep 
impairment, and difficulty adapting to stressful 
circumstances.  Thus, resolving reasonable doubt in the 
Veteran's favor, the Board finds that the disability picture 
associated with service-connected PTSD more nearly 
approximates the criteria for a 70 percent evaluation from 
May 31, 2006.  That is, throughout the appeal period, the 
Veteran's PTSD was manifested by at least severe symptoms 
causing occupational and social impairment with deficiencies 
in most areas.  The Veteran's reported symptoms and 
impairment are corroborated by credible statements from his 
spouse.  The assigned global assessment of functioning scores 
also suggest serious to major impairment in both social and 
occupational functioning.  

In determining whether an evaluation greater than 70 percent 
is warranted, on July 22, 2009, a VA examiner opined that the 
Veteran would be unemployable even if he was physically fit 
to work.  In light of that fact, the Board will assign a 100 
percent schedular rating for posttraumatic stress disorder 
effective the date of this examination, July 22, 2009.

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate. Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 
F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for service-connected 
PTSD reasonably describes the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations are adequate, and no referral for extraschedular 
evaluation is required.  Id.

Service connection

The Veteran contends that service connection is warranted for 
hypertension secondary to PTSD.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Evidence of record shows a current diagnosis of hypertension 
and the Veteran is service-connected for PTSD.  Thus, the 
question is whether hypertension is proximately due to or the 
result of service-connected PTSD.  

In making this determination, the Board observes that 
evidence of record does not show a diagnosis of PTSD until 
after the onset of hypertension.  Notwithstanding, 
information in the claims file documents a history of PTSD 
symptoms since returning from Vietnam.  The Board further 
notes that the Veteran filed a claim of entitlement to 
service connection for PTSD as early as February 1994, but it 
was administratively denied.  

In August 2008, the Veteran's private physician (H. J., M. 
D.) submitted a statement indicating that there was a 
connection between PTSD and hypertension as shown in 
accompanying documents.  Dr. H. J. further stated:

I do believe with reasonable medical 
certainty that [the Veteran's] PTSD has 
contribute[d] to his hypertension and his 
cardiovascular in genera[l].  

The Veteran underwent a VA examination in May 2009.  He 
reported the onset of hypertension in the 1980s to 1990s.  
Diagnosis following examination was essential hypertension.  
The examiner reviewed the claims file and opined that the 
Veteran's hypertension was not caused by or a result of PTSD.  
He provided the following rationale:

Studies based upon the (VETS) (Vietnam 
Era Twins Study) Database indicate that 
chronic hypertension is not caused by or 
aggravated by PTSD.  Further, the 
veteran, on examination, is not in a 
hyperadrenergic state.  

The claims file contains two competing medical opinions.  As 
set forth, the private physician believes that the Veteran's 
PTSD contributed to his hypertension and the VA examiner does 
not.  Both examiners referenced or provided clinical studies 
and/or literature.  On review, the Board does not find a 
sufficient basis for favoring one opinion over the other.  
Thus, resolving reasonable doubt in the Veteran's favor, 
service connection is established.  See 38 C.F.R. § 3.102.  


ORDER

A 70 percent evaluation for PTSD is granted from May 31, 2006 
through July 21, 2009; and a 100 percent rating is granted 
effective from July 22, 2009.  These awards are subject to 
the laws and regulations governing the award of monetary 
benefits.

Entitlement to service connection for hypertension secondary 
to PTSD is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


